Title: To Thomas Jefferson from Archibald Stuart, 1 January 1804
From: Stuart, Archibald
To: Jefferson, Thomas


               
                  Dear Sir 
                  Staunton 1st Jany. 1804
               
               You will receive by Doctr Baldwin a Letter from me on the subject of his intended application for some office, which may afford him a favorable introduction at New Orleans—I consider it my duty to inform you in addition to the facts stated in that Letter that the Doctr has declined his practice during the last eighteen months & engaged in the business of makeing Iron in which he has been unsuccessful & is certainly a bankrupt—
               Mr Coalter and myselfe have signed a certificate in favor of Jos. Fosset jr which will probably be presented to you shortly—He is a young man of good understanding and real worth; He is robust active and enterprising, and very capable of Business   If a Commissary or Indian Trader was wanted I do not know a character that would better fill such an Office—
               On the subject of Poletics we have a perfect calm in this quarter—The leaders of Our Enemies have gone too far in their opposition to make open recantations: They preserve a gloomy silence & their followers are withdrawing from them daily & at present I believe we have a decided Majority in this County—I am not without hope that the Influence of our clergy which they have exerted in deceiving the People will be greatly lessened in future: we lose no opportunity of explaining and exposing their Views—The Opposition to the Louisiana Purchase will compleat the Overthrow of the Feds   In Congress they appear to have dwindled into a Captious quibling faction
               I am Dr Sir yours most affectionately
               
                  Archd: Stuart 
               
            